Citation Nr: 1515680	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  07-23 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for arthritis of the bilateral hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1981 to May 2005.

This appeal is before the Board of Veteran's Appeals (Board) on appeal from a April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In December 2010, the Board denied service connection for residuals of a right ankle fracture, as well as an initial compensable evaluation for hypertension, but granted an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD). The Board remanded the issues of entitlement to service connection for prostatitis and arthritis of the bilateral hands and feet, and claims for higher initial evaluations for hemorrhoids and sinusitis, for further development. See December 2014 Board Decision.

In November 2012, the Board denied higher initial evaluations for hemorrhoids and sinusitis, and again remanded the claims for service connection for prostatitis and arthritis of the bilateral hands and feet. See November 2012 Board Decision.

In March 2014, the Board again remanded the claims for service connection for prostatitis and arthritis of the bilateral hands and feet for further development. See March 2012 Board Decision. Pursuant to the remand directives, VA examinations and medical opinions were obtained. Thus, there was substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In October 2014 the RO granted service connection for benign prostate hypertrophy (claimed as prostatitis); consequently, this issue is no longer on appeal and is not addressed in this opinion. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDING OF FACT

The Veteran's arthritis of the bilateral hands and feet was not caused or aggravated by any incident of active service.


CONCLUSION OF LAW

The criteria for service connection for arthritis of the bilateral hands and feet are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A November 2006 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his service-connection claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2014 VA examiner reviewed the Veteran's claims file, performed an in-person examination, and provided a clear rationale in support of his opinion. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The examination is adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

The Veteran claims that he has rheumatoid arthritis in his bilateral hands and feet. Because the evidence does not show he has a current diagnosis of rheumatoid arthritis, or that he had a conclusive diagnosis at any point during his appeal, the evidence does not support that he has rheumatoid arthritis that relates to service. The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The evidentiary requirements for establishing service connection are more relaxed for the chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012). Section 3.303(b) provides that when a chronic disease is established during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are entitled to service connection, unless they are clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. See Walker, 708 F.3d at 1338; C.F.R. § 3.303(b). Showing a continuity of symptoms after service "establishes the link, or nexus" to service and "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id.

Because the Veteran is claiming entitlement to service connection for arthritis, which is considered a chronic disease under section 3.309(a), the provisions of subsection 3.303(b) for chronic diseases may apply, if the Veteran in fact has this diagnosis. Service connection for arthritis may be established with evidence of a chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-1339. This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a) & (e). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

STRs do not document any treatment or diagnosis for arthritis of the bilateral hands and feet during service. PMRs from April 2005 show he injured his right ring finger and was diagnosed with a sprain. In May 2005, he injured his right index finger, and was diagnosed with acute arthritis/arthralgia.

Post-service PMRs include a July 2005 letter from his private doctor to a hand specialist, which notes suspected inflammatory arthropathy of some point and bilateral carpal tunnel syndrome. She also observed he had an elevated rheumatoid factor. July 2005 records from the hand specialist note a family history of rheumatoid arthritis. An October 2005 letter from a rheumatologist noted there was nothing significant on physical examination to suspect a diagnosis of rheumatoid arthritis or gout. Regardless, subsequent PMRs from his family practice physician continue to note "possible rheumatoid arthritis," and in May 2006, he was noted to have evolving rheumatoid arthritis, bilateral carpal tunnel syndrome, and mild synovitis.

In February 2012, a VA examiner opined that it was "less likely than not (less than 50/50 probability)" that the Veteran's "claimed hand and foot conditions with no pathology or current diagnosis," including arthritis, was caused by or the result of his military service. The examiner stated she could not comment on whether any disability of a compensable degree was present within a year of the Veteran's separation from service, but noted that he was diagnosed with evolving rheumatoid arthritis around that time, but there was nothing in the record since then to reflect treatment for his hands or feet. Additionally, his hands and feet were normal during the examination.

In June 2014, a new VA examiner stated the Veteran did not "now have or . . . ever been diagnosed with" inflammatory, autoimmune, crystalline or infectious arthritis or dysbaric osteonecrosis." The examiner noted that the Veteran reported pain and a "pop" in his left hand in 1999 while serving in Hawaii. His primary care physician told him he was beginning to develop arthritis, but that blood test results were inconclusive for rheumatoid arthritis. He was prescribed medication, which the Veteran reported helped his symptoms. He also reported having a diagnosis of rheumatoid arthritis, for which he took prescription medication. The examiner noted that x-rays and laboratory studies had been performed, and showed essentially unremarkable bilateral hands and mild osteoarthritis of the right first metatarsophalangeal (MTP) joint and right first tarsometatarsal joint. The examiner noted there was nothing currently in the record regarding a diagnosis of rheumatoid arthritis or chronicity of complaints or treatment for a condition of the hands and feet. He also opined that the osteoarthritis of the right foot was unrelated to service, as it was first noted on a June 2014 x-ray.

A September 2014 addendum from the June 2014 VA examiner noted that in May 2006, when the Veteran was suspected to have evolving rheumatoid arthritis, there was nothing in the record to support a definitive diagnosis. The examiner added that x-rays from June 2014 were negative for a hand condition and showed mild osteoarthritis in the right foot. The examiner opined that there was nothing in the record to support a diagnosis of any arthritis in the hands or feet found or previously diagnosed as being related to the Veteran's military service.

The June 2014 VA examination report and September 2014 addendum opinion constitute highly probative evidence that weighs against service connection. The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that the Veteran's does not have rheumatoid arthritis, and any arthritis previously suspected or diagnosed does not relate to service.

The Board has considered the Veteran's statements that he has had problems with his hands and feet since during his military service. Although the Veteran is competent to report symptoms such as hand and foot pain, he is not competent to report that he has arthritis. Further, whether any diagnosed arthritis relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Instead, the determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, they are outweighed by the VA examiner's opinion, which was rendered by a medical professional. See Layno v. Brown, 6 Vet. App. 465, 471 (1994).

As well, because the Veteran does not have a definitive diagnosis of rheumatoid arthritis, entitlement to service connection as a chronic diseases in 38 C.F.R. § 3.309(a) is inapplicable. And as for his diagnosis of osteoarthritis in his right foot, this was first observed on x-rays from June 2014. The fact that nearly a decade elapsed between service separation (May 2005) and this evidence weighs against a relationship to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). Thus, the probative evidence of record establishes that the Veteran's osteoarthritis in his right foot did not manifest in or within a year of service and does not otherwise relate to service.

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for arthritis of the bilateral hands and feet is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Service connection for arthritis of the bilateral hands and feet is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


